Citation Nr: 1613803	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-24 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar strain.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected lumbar strain.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to October 1968 and from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Original jurisdiction for the claims was transferred to the RO in Cleveland, Ohio during the pendency of this appeal.

This matter was previously before the Board in February 2014, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2014, the Board directed the AOJ to schedule a VA examination to obtain an opinion regarding the Veteran's service connection claims.  The remand directives specifically asked the selected examiner to address whether the claimed disabilities are at least as likely as not caused or aggravated by the Veteran's service-connected lumbar strain.  

The AOJ scheduled the Veteran for an examination in April 2014.  The April 2014 examiner's opinion addressed direct service connection, but failed to address secondary service connection as directed by the Board.  As such, there has not been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination, preferably with an examiner other than the February 2014 examiner, to determine whether the current cervical spine and/or bilateral hip disabilities are at least as likely as not caused or aggravated by his service-connected lumbar strain.  The examiner must specifically address both causation and aggravation with regard to secondary service connection for the opinion to be deemed adequate.  A statement that it is less likely than not that the disorders are related to service, but rather are due to natural age progression, is not an adequate opinion.

The examiner is advised aggravation means the service-connected disability caused a chronic increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the disability prior to aggravation by the service-connected disability or disabilities.

The examiner is also asked to address the comments of the October 2005 examiner who indicated it is possible chronic pain and tension in one group of muscles may, by limiting motion or altering positioning, worsen pain or tension is adjacent muscles, leading to a worsened underlying pathology, as it relates to the claimed disabilities.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinions should also be identified.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

